DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “the auxiliary supply conduit is fluidly coupled to a critical portion of the gas turbine engine…..the primary supply conduit is fluidly coupled to a non-critical portion of the gas turbine engine.  It is unclear what constitutes the critical and non-critical parts of the gas turbine engine.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 12 and 13 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Cappellato, U.S. Patent 4,976,335.

As per claim 1, Cappellato discloses an oil supply system for a gas turbine engine (summary, background), the oil supply system (figs. 1, 2) comprising:
 	a main oil tank (4) for receiving oil;
 	an auxiliary oil tank (15);
 	a tank sharing valve (16a) [non-return valve] fluidly coupling the main oil tank (4) and the auxiliary oil tank (15), the tank sharing valve (16a) being movable to a closed position to prevent the oil from flowing from the auxiliary oil tank (15) to the main oil tank (4) (fig. 2);
 	an auxiliary supply conduit (19) providing fluid communication between the auxiliary oil tank (15) and the gas turbine engine (2) [mechanical drive unit]; and
 	an auxiliary oil pump (18) fluidly coupled to the auxiliary supply conduit (19) for providing a flow of auxiliary oil to the gas turbine engine (2) (col. 1, lines 9-10) (col. 3, line 28 to col. 4, line 9).

As per claim 4, Cappellato as set forth above, discloses a primary supply conduit (8) fluidly coupled to the gas turbine engine (2); and
 	a supply sharing valve (25) [second valve] fluidly coupled to the primary supply conduit (8), the supply sharing valve (25) being movable between an open position (fig. 1) to supply the oil to the primary supply conduit (8) from both the main oil tank (4) and the auxiliary oil tank (15) and a closed position (fig. 2) to isolate the primary supply conduit (8) from the main oil tank (4).

As per claim 5, Cappellato as set forth above, discloses the supply sharing valve (25) comprises:
 	a first inlet (near 11) fluidly coupled to the main oil tank (4);
 	a second inlet (near 16a) fluidly coupled to the auxiliary oil tank (15); and
 	an outlet (near 16b) fluidly coupled to the primary supply conduit (8), wherein the supply sharing valve (25) is movable to a closed position to prevent the oil from flowing from the main oil tank (4) to the primary supply conduit (8).  Examiner interprets the supply sharing valve (25) is shown in a closed position in Fig. 2 where oil bypasses the main oil tank (4) and circulates up through auxiliary pump (18) and auxiliary supply conduit (19).

As per claim 6, Cappellato as set forth above, discloses a primary supply pump (5) fluidly coupled to the primary supply conduit (8) for urging a flow of primary oil to the gas turbine engine (2).

As per claim 8, Cappellato as set forth above, discloses the auxiliary supply conduit (19) is fluidly coupled to a critical portion of the gas turbine engine (2) and wherein the primary supply conduit (8) is fluidly coupled to a non-critical portion of the gas turbine engine (2).  Examiner interprets nozzles (6) lubricate both critical and non-critical portions of a gas turbine engine.  

As per claim 9, Cappellato as set forth above, discloses a recirculation conduit (near 9) fluidly coupled to the gas turbine engine (2); and
 	a scavenge oil pump (9) fluidly coupled to the recirculation conduit (near 9) for recirculating scavenge oil from the gas turbine engine (2).

As per claim 10, Cappellato as set forth above, discloses the recirculation conduit (near 9) is fluidly coupled to the auxiliary oil tank (15) for providing the scavenge oil into the auxiliary oil tank (15) (fig. 2) (col. 3, line 47 to col. 4, line 9).

As per claim 12, Cappellato as set forth above, discloses the auxiliary oil tank (15) defines an auxiliary storage volume that remains greater than 50% filled when the oil supply system is properly filled with the oil (col. 3, line 28 to col. 4, line 9).

As per claim 13, Cappellato as set forth above, discloses the auxiliary supply conduit (19) is fluidly coupled to the auxiliary oil tank (15) proximate a vertical midpoint of the auxiliary oil tank (15).  Examiner interprets the conduit appears to extends down into tank 15 about halfway (fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellato, U.S. Patent 4,976,335 in view of Motto, U.S. Patent Publication 2014/0124297.



As per claim 11, Cappellato as set forth above, does not disclose a deaerator device is operably coupled to the recirculation conduit for removing air from the scavenge oil.  However, Motto in his Pressurized Reserve Lubrication System for a Gas Turbine Engine invention teach the use various lubricant reconditioning components such as chip detectors, heat exchangers and deaerators (para [0042]).  
 	Therefore, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to modify the system of Cappellato with a deaerator, as taught by Motto, for the purpose of removing air from the oil for increased lubricant effectiveness.


Allowable Subject Matter
Claims 2, 3, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an oil supply system for a gas turbine engine, the oil supply system including a main oil tank; an auxiliary oil tank; a tank sharing valve fluidly coupling the main oil tank and the auxiliary oil tank, the tank sharing valve being movable to a closed position to prevent the oil from flowing from the auxiliary oil tank to the main oil tank; an auxiliary supply conduit providing fluid communication between the auxiliary oil tank and the gas turbine engine; and an auxiliary oil pump fluidly coupled to the auxiliary supply conduit for providing a flow of auxiliary oil to the gas turbine engine;  the tank sharing valve is a pressure controlled valve that moves to the closed position when a depressurization event occurs in the main oil tank.   Or in the alternative, when a tank pressurizing valve is in fluid communication with the main oil tank and the auxiliary oil tank. 
 	The closest art is considered to be Cappellato.  However, the main tank in Cappellato is not pressurized.  Additionally, Cappellato does not disclose a tank pressurizing valve in communication with the main oil tank.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest  method of supplying oil to a gas turbine engine using an oil supply system, the oil supply system comprising a main oil tank and an auxiliary oil tank fluidly coupled by a tank sharing conduit, a primary supply conduit fluidly coupling both the main oil tank and the auxiliary oil tank to the gas turbine engine, and an auxiliary supply conduit fluidly coupling the auxiliary oil tank to the gas turbine engine, the method comprising: providing the oil to the gas turbine engine through both the primary supply conduit and the auxiliary supply conduit; detecting a depressurization event in the main oil tank; stopping a flow of shared oil through the tank sharing conduit in response to detecting the depressurization event; isolating the main oil tank from the primary supply conduit in response to detecting the depressurization event; and operating an auxiliary oil pump to urge a flow of auxiliary oil through the auxiliary supply conduit to the gas turbine engine in response to detecting the depressurization event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654